In Equity — Bill to foreclose. — Part of the land respecting which this bill was brought lay in Virginia, and part in this State. The bill prayed that the part lying in this State might be vested in the complainant, with; a general prayer of other and further relief, as usual.
Consistently with the law, as laid down in all the modern books, we cannot vest the title in the complainant. The land, or part of it, must be sold at public sale, and the money applied to the payment of the debt and interest. The property may be of much greater value than the debt and interest, and it would be most unjust to vest the whole of it in the plaintiff, when the mortgage was only intended to secure a debt; it would be equally unjust to decree the property in full satisfaction, for it may be of less value than the debt and interest.
Let it be sold, observing the directions of the Acts of Assembly in relation to the sale of real property under execution.